Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
1.	Currently claim 1 is pending and under consideration. 
Information Disclosure Statement
2.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  For example, see the specification page 24-25 and 34-40. Therefore, unless the Examiner on form PTO-892 or Applicant on form PTO-1449 has cited the references they have not been considered.
3.  	The information disclosure statements filed 6/30/21, 8/26/21, and 8/31/21 have been considered as to the merits before First Action. 
Please note: examiner was unable to ascertain if the instant claims were restricted from application number 16/144,549 now US Patent #10,934,356. Applicant is invited to shown evidence of such a restriction requirement.
Double Patenting
4.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  
In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.  	Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-28 of US Patent #10,934,356. 
The claims of US Patent #10,934,356 are drawn to methods for treating cancer in a patient in need thereof, wherein the patient has been determined to have a tumor that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status, comprising administering an effective amount of an anti-PD-1 antibody to the patient; wherein the patient exhibits an outcome that is improved as compared to a corresponding outcome that would be observed in a reference patient that has been administered the anti-PD-1 antibody, wherein the reference patient has a tumor that does not exhibit a MSI-high or a MMR deficiency status; and wherein the patient has received a prior cancer therapy drug.
“Pembrolizumab is a humanized monoclonal anti-PD-1 antibody of the IgG4/kappa isotype that blocks the interaction between PD-1 and its ligands, PD-L1 and PD-L2.”
Therefore the claims of US Patent No. 10,934,356 read on the same sample population, administer the same anti-PD1-antibody compositions, and measure the same effect. Accordingly, the instant method is encompassed by the claims in US Patent #10,934,356. The methods are not patentably distinct.
Please note: examiner was unable to ascertain if the instant claims were restricted from the cited co pending applications. Applicant is invited to shown evidence of such a restriction requirement.
6.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/354,656. 
	The claim in US Patent Application Number 17/354,656 is drawn to a method of treating a cancer patient comprising administering to a cancer patient an immune checkpoint inhibitory antibody, wherein the cancer patient has a microsatellite instability (MSI) cancer. The methods of both claims encompass each other. 


7.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/131,339. 
	The claims in US Patent Application Number 17/131,339 are drawn to methods treating cancer in a patient wherein the patient has a tumor that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status and is administered an effective amount of an anti-PD-1 antibody (or an immune checkpoint inhibitory antibody). 
The claims in US Application No. 17/131,339 specifically recite that the patient is administered an effective amount of an anti-PD-1 antibody while the instant claim 1 administers an immune checkpoint inhibitory antibody.  However, the specification in application number 17/354,653 discloses that checkpoints include PD-1; wherein antibodies can be administered to treat patients with high mutation burdens (see section 31). The disclosure further teaches that pembrolizumab is an anti-PD-1 antibody (see section 48).  “Pembrolizumab is a humanized monoclonal anti-PD-1 antibody of the IgG4/kappa isotype that blocks the interaction between PD-1 and its ligands, PD-L1 and PD-L2.”


8.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/131,326. 
	The claims in US Patent Application Number 17/131,326 are drawn to methods treating cancer in a patient wherein the patient has a tumor that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status and is administered an effective amount of an anti-PD-1 antibody (or an immune checkpoint inhibitory antibody). 
The claims in US Application No. 17/131,326 specifically recite that the patient is administered an effective amount of pembrolizumab while the instant claim 1 administers an immune checkpoint inhibitory antibody.  However, the specification in application number 17/354,653 discloses that checkpoints include PD-1; wherein antibodies can be administered to treat patients with high mutation burdens (see section 31). The disclosure further teaches that pembrolizumab is an anti-PD-1 antibody (see section 48).  “Pembrolizumab is a humanized monoclonal anti-PD-1 antibody of the IgG4/kappa isotype that blocks the interaction between PD-1 and its ligands, PD-L1 and PD-L2.”


9.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/131,328. 
	The claims in US Patent Application Number 17/131,328 are drawn to methods treating cancer in a patient wherein the patient has a tumor that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status and is administered an effective amount of an anti-PD-1 antibody (or an immune checkpoint inhibitory antibody). 
The claims in US Application No. 17/131,328 specifically recite that the patient is administered an effective amount of pembroliumab while the instant claim 1 administers an immune checkpoint inhibitory antibody.  However, the specification in application number 17/354,653 discloses that checkpoints include PD-1; wherein antibodies can be administered to treat patients with high mutation burdens (see section 31). The disclosure further teaches that pembrolizumab is an anti-PD-1 antibody (see section 48).  “Pembrolizumab is a humanized monoclonal anti-PD-1 antibody of the IgG4/kappa isotype that blocks the interaction between PD-1 and its ligands, PD-L1 and PD-L2.”



10.  	Claim 1 is provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of US Application #17/465,096. 
The claims of US Application #17/465,096 are drawn to methods for treating cancer in a patient in need thereof, wherein the patient has been determined to have a tumor that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status, comprising administering an effective amount of an anti-PD-1 antibody to the patient; wherein the patient exhibits an outcome that is improved as compared to a corresponding outcome that would be observed in a reference patient that has been administered the anti-PD-1 antibody, wherein the reference patient has a tumor that does not exhibit a MSI-high or a MMR deficiency status; and wherein the patient has received a prior cancer therapy drug.
The claims in US Application #17/465,096 specifically recite that the patient is administered an effective amount of an anti-PD-1 antibody while the instant claim 1 administers an immune checkpoint inhibitory antibody.  However, the specification in application number 17/354,653 discloses that checkpoints include PD-1; wherein antibodies can be administered to treat patients with high mutation burdens (see section 31). 
“Pembrolizumab is a humanized monoclonal anti-PD-1 antibody of the IgG4/kappa isotype that blocks the interaction between PD-1 and its ligands, PD-L1 and PD-L2.”
Therefore the claim of US Application #17/465,096 reads on the same sample population, administer the same anti-PD1-antibody compositions, and measure the same effect. Accordingly, the instant method is encompassed by the claims in US Application #17/465,096. The methods are not patentably distinct.

11.  	Claim 1 is provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of US Application #17/465,101. 
The claims of US Application #17/465,101 are drawn to methods for treating cancer in a patient in need thereof, wherein the patient has been determined to have a tumor that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status, comprising administering an effective amount of an anti-PD-1 antibody to the patient; wherein the patient exhibits an outcome that is improved as compared to a corresponding outcome that would be observed in a reference patient that has been administered the anti-PD-1 antibody, wherein the reference patient has a tumor that does not exhibit a MSI-high or a MMR deficiency status; and wherein the patient has received a prior cancer therapy drug.


The disclosure further teaches that pembrolizumab is an anti-PD-1 antibody (see section 48).  “Pembrolizumab is a humanized monoclonal anti-PD-1 antibody of the IgG4/kappa isotype that blocks the interaction between PD-1 and its ligands, PD-L1 and PD-L2.”
Therefore the claim of US Application #17/465,101 reads on the same sample population, administer the same anti-PD1-antibody compositions, and measure the same effect. Accordingly, the instant method is encompassed by the claims in US Application #17/465,101. The methods are not patentably distinct.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipson et al. (Clinical Cancer Research, 2013, 19(2), pages 462-468, published online 11/20/12) in view of Llosa et al. (Journal of Clinical Oncology, 2014, Vol.32, No.15_Suppl., pages 3620-3620, published online 5/20/14).
Lipson et al. disclose treatment for patient with colorectal cancer wherein an objective response was achieved by an intermittent dosing regimen of single intravenous infusion of anti-PD-1 antibody (BMS-936558, Nivolumab) and patients were followed for more than 3 years following cessation of therapy (see Abstract). More specifically, a patient with colorectal cancer (71-year-old male) with microsatellite instability (MSI)-high genotype, experienced a complete response to therapy with anti-PD-1 antibody, which was ongoing after 3 years (page 463). The colorectal cancer patient had received prior anti-cancer therapies including 5-FU and leucovorin along with multiple chemotherapy regimens, which resulted in progression of disease. 
IHC studies of the primary colon tumor, conducted on FFPE tissues archived 4 years before the initiation of anti- PD-1 therapy, revealed cell surface ("membranous") expression of PD-L1 by infiltrating macrophages and lymphocytes and by rare tumor cells, associated with infiltrating PD-1 positive CD-3 positive T cells (pages 463-464). 
Lipson et al. reports durable responses including continued tumor regression off therapy (page 463), thus establishing a correlation between tumor cell membranous PD-L1 expression and the likelihood of response to anti-PD-1 therapy.
Lipson et al. differ from the instant invention in not specifically teaching that the patient has a microsatellite instable cancer (MSI). 

Llosa et al. concludes that the expression of PD-L1 could be targeted to enhance clinical benefit and be predictive of response to immune checkpoint inhibitors.   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to compare the MSI-high colorectal patients treated with anti-PD-1 antibody as exemplified by Lipson et al. with a MSS colorectal patient (reference patient with a tumor that does not exhibit a MSI-high or a MMR deficiency status) as taught by Llosa et al. because Llosa et al. found that the comparison of the nature of inflammation in MSS (microsatellite stable) and MSI CRC specimens could identify biomarkers which can guide therapeutic interventions and reports that MSI samples had a greater expression of IFN-g-driven immune checkpoints such as PD-1 and PD-L1 suggesting that the high density of infiltrating CTL and IFNg stimulate mechanisms of adaptive immune resistance in MSI tumors. 


14.	For reasons aforementioned, no claims are allowed.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner can normally be reached on Monday- Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Art Unit 1642
Remsen - Hoteling
571-272-0816
11/6/21


/LISA V COOK/Primary Examiner, Art Unit 1642